Memorandum: On appeal from a judgment convicting him, upon his plea of guilty, of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]), defendant contends that his waiver of the right to appeal does not encompass his challenge to the severity of the sentence. We reject that contention. County Court “engaged in a full and adequate colloquy, and defendant expressly waived [his] right to appeal without limitation” (People v Hidalgo, 91 NY2d 733, 737 [1998]; see also People v Kearns, 50 AD3d 1514 [2008], lv denied 11 NY3d 790 [2008]). We also reject the contention of defendant in his pro se supplemental brief that the court erred in sentencing him as a persistent violent felony offender inasmuch as defendant admitted his status as a persistent violent felony offender at the time of sentencing (see People v Mateo, 53 AD3d 1111 [2008], lv denied 11 NY3d 791 [2008]). Present — Hurlbutt, J.P, Martoche, Smith, Peradotto and Green, JJ.